                IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ILLINOIS
                          EASTERN DIVISION
    UNITED STATES OF AMERICA,



          v.                                           No. 17 CR 802
                                                       Hon. Ronald A. Guzman
    FRANCISCO RODRIGUEZ,                               Case No. 20 CV 1792
                                                       Emergency Judge Rebecca R. Pallmeyer
                   Defendant.

    EMERGENCY MOTION FOR PRETRIAL RELEASE PURSUANT TO 18 U.S.C.
                             §3142

          Defendant, FRANCISCO RODRIGUEZ, by his attorney, HOLLY N. BLAINE,

respectfully requests that this Court release him on bond pursuant to the Bail

Reform Act, 18 U.S.C. §3142; United States v. Salerno, 481 U.S. 739 (1987); and

United States v. Dominguez, 783 F.2d 702 (7th Cir. 1986). While Mr. Rodriguez’

previous bond motion was denied 1, the COVID-19 pandemic constitutes “changed

circumstances” that, combined with other factors, warrant Mr. Rodriguez’s release

on bond with strict conditions. At the very least, because of the explosion of COVID-

19 cases within correctional institutions, Mr. Rodriguez should be granted

“temporary release” under 18 U.S.C. § 3142(i) until the pandemic has subsided.

     I.        The COVID-19 Pandemic is a Changed Circumstance that Warrants
               Release under 18 U.S.C. § 3142(c), and, independently, is a Compelling
               Reason for Ordering Temporary Release under 18 U.S.C. § 3142(i)

          a. Background on COVID-19 Outbreak


1
 Ruling on the detention hearing can be found at Case No. 17 CR 802, Dkt. 11. Counsel did not represent
Mr. Rodriguez during this hearing, and has ordered, but has not yet received, transcripts of these oral
rulings. Counsel has filed this motion before receiving these transcripts because of the urgent nature of
the relief requested in light of the COVID-19 pandemic.
        As of April 20, 2020, the new strain of coronavirus which causes COVID-19,

has infected over 2.3 million people and caused at least 160,979 deaths worldwide. 2

On March 11, 2020, the World Health Organization officially classified COVID-19

as a pandemic. 3 President Trump declared a national emergency on March 13,

2020. 4 Governor Pritzker issued a disaster proclamation for the state of Illinois on

March 9, 2020 5, and issued an stay-at-home order on March 20, 2020, lasting until

at least April 30, 2020 6, and it now appears likely that the stay-at-home order will

be extended. As of April 19, 2020, there are 30,357 positive cases and 1,290 deaths

in Illinois. 7

        b. Conditions of Confinement and Spread of Coronavirus

        Conditions of pretrial confinement create the ideal environment for the

transmission of contagious diseases. 8 Inmates cycle in and out of BOP pretrial

facilities from all over the world and the country, and people who work in the



2 Coronavirus Map: Tracking the Spread of the Outbreak, The New York Times (April 7, 2020), at
https://www.nytimes.com/interactive/2020/world/coronavirus-
maps.html?action=click&module=Top%20Stories&pgtype=Homepage
3 WHO Characterizes COVID-19 as a Pandemic, World Health Organization (March 11, 2020) at

https://bit.ly/2W8dwpS.
4 Live updates: President Trump declares a national emergency in response to coronavirus,

Washington Post (March 13, 2020)
https://www.washingtonpost.com/world/2020/03/13/coronavirus-latest-news/
5 Pritzker declares state of emergency for COVID-19, The State Journal-Register (March 9, 2020) at

https://www.sj-r.com/news/20200309/pritzker-declares-state-of-emergency-for-covid-19
6 Executive Order 2020-10, March 20, 2020, at: https://www2.illinois.gov/Pages/Executive-

Orders/ExecutiveOrder2020-10.aspx
7 Coronavirus Disease 2019 (COVID-19), Illinois Department of Public Health (April 15, 2020) at

http://dph.illinois.gov/topics-services/diseases-and-conditions/diseases-a-z-list/coronavirus
(updating regularly).
8 Joseph A. Bick (2007). Infection Control in Jails and Prisons. Clinical Infectious Diseases

45(8):1047-1055, at https://doi.org/10.1086/521910.

                                                2
facilities leave and return daily. According to public health experts, incarcerated

individuals “are at special risk of infection, given their living situations,” and “may

also be less able to participate in proactive measures to keep themselves safe;”

“infection control is challenging in these settings.” 9 Outbreaks of the flu regularly

occur in jails, and during the H1N1 epidemic in 2009, many jails and prisons dealt

with high numbers of cases. 10 Recent outbreaks of mumps in facilities in Texas and

New Jersey have demonstrated how quickly institutions can be overrun with

disease, especially when the viruses have long incubation times, because inmates

and guards cannot maintain sufficient space to practice social distancing, and may

have contact with high numbers of other people in the facilities. 11

       More recently, prisons and jails across the U.S. are reporting exploding

outbreaks of COVID-19. Ohio presents an enlightening demonstration in

transmission of contagious diseases in correctional settings. Ohio’s governor issued

a stay-at-home order on March 22, 2020. As of April 19, 2020, the state recorded

11,602 cases state-wide, with almost 2,500 cases of COVID-19 in the inmate




9 “Achieving A Fair And Effective COVID-19 Response: An Open Letter to Vice-President Mike
Pence, and Other Federal, State, and Local Leaders from Public Health and Legal Experts in the
United States,” (March 2, 2020), at https://bit.ly/2W9V6oS.
10 Prisons and Jails are Vulnerable to COVID-19 Outbreaks, The Verge (Mar. 7, 2020) at

https://bit.ly/2TNcNZY; Health Care Behind Bars Is Already Abysmal. Are Prison Officials Prepared
for the Coronavirus?, Mother Jones (March 4, 2020) https://www.motherjones.com/crime-
justice/2020/03/health-care-behind-bars-is-already-abysmal-are-prison-officials-prepared-for-
the-coronavirus/
11 300 inmates in Texas' Harris County jail are quarantined over a mumps outbreak, CNN Health (June

13, 2019) https://www.cnn.com/2019/06/13/health/mumps-texas-harris-county-
jail/index.html; 6 inmates at a New Jersey jail came down with the mumps. The entire facility is now
quarantined, CNN Health, (June 13, 2019) https://www.cnn.com/2019/06/12/us/mumps-
jersey-bergen-county-jail-trnd/index.html

                                                 3
populations housed in its correctional institutions. This number represents 21% of

all the cases reported in the state. Marion Correctional Institution alone has 1,828

infected inmates – 73% of the prison’s population. 12 Similarly, Rikers Island in

New York City is in the midst of a massive outbreak of COVID-19. On March 30,

2020, the jail’s top doctor called the unfolding outbreak a “public health disaster” –

a statement which turned out to be prophetic, as the jail went from one COVID-19

case to 180 in just twelve days. 13 Closer to home, the Cook County Jail faced an

epidemic of COVID-19 cases, with over 600 positive results and four deaths, despite

having a record low number of detainees in its custody. 14 “Despite warnings from

health officials and attempts to release some inmates to avoid outbreaks, jails,

prisons, and detention centers across the country have emerged as major

coronavirus spreaders. As of Monday, four of the 10 largest-known sources of

infection in the United States were correctional facilities, according to [New York]

Times tracking data.” 15

       c. Bureau of Prisons and MCC

       COVID-19 cases have exploded within the Bureau of Prisons. As of April 19,


12
   Patrick Cooley, The Columbus Dispatch, Coronavirus in Ohio: More than 1,800 Inmates
at Marion Correctional Test Positive (April 19, 2020), available at:
https://www.dispatch.com/news/20200419/coronavirus-in-ohio-more-than-1800-inmates-at-
marion-correctional-test-positive
13
   Miranda Bryant, Coronavirus spread at Rikers is a ‘public health disaster’, says jail’s top
doctor (April 1, 2020) available at: https://www.theguardian.com/us-
news/2020/apr/01/rikers-island-jail-coronavirus-public-health-disaster
14
   Cheryl Corley, The COVID-19 Struggle in Chicago’s Cook County Jail (April 13, 2020)
available at: https://www.npr.org/2020/04/13/833440047/the-covid-19-struggle-in-chicagos-
cook-county-jail
15
   Coronavirus Live Updates: Ohio Prison Is a Major Infection Hot Spot (April 20, 2020)
available at: https://www.nytimes.com/2020/04/20/us/coronavirus-live-
news.html?searchResultPosition=2

                                               4
2020, 800 inmates and 520 staff members within the BOP have tested positive for

the disease, and 22 inmates have died. 16 Over the last three and a half weeks, and

in spite of various precautionary measures the BOP has undertaken, the number of

positive cases has risen by a jaw dropping 13,233%. 17

       Corey Trammel, a union representative for correctional officers at FCI

Oakdale commented, “It’s been simultaneous, just people getting sick back to back

to back to back. We don’t know how to protect ourselves. Staff are working 36-hour

shifts — there’s no way we can keep going on like this.” 18 Indeed, a class-action

lawsuit was recently filed seeking hazard pay for certain BOP employees based on

their “work with, or in close proximity to objects, surfaces and/or individuals

infected with COVID-19 without sufficient protective devices. 19

       Moreover, the risk of COVID-19 reaching the Chicago MCC is no longer

speculative. As of April 20, 2020, the BOP has confirmed that 16 staff members (a

333% increase since April 15, 2020) and 12 inmates are infected with the disease – a

number which has doubled in five days. This, despite the “strict health and safety

protocols” allegedly implemented by the MCC. It is no longer a question of when


16 Bureau of Prisons, COVID-19 Resource Page, available at:
https://www.bop.gov/coronavirus/ (updating regularly).
17 Objection to Time-Sensitive Supplemental Brief in Support of Compassionate

Release, United States v. Esparza, No. 1:07-cr-294-BLW, Dkt. No. 121 (D. Idaho Mar. 24,
2020)(noting 3 BOP inmates and 3 staff members had tested positive for COVID-19)
18 Kimberly Kindy, The Washington Post, An explosion of coronavirus cases cripples a

federal prison in Louisiana (March 29, 2020), available at:
https://www.washingtonpost.com/national/an-explosion-of-coronavirus-cases-cripples-a-
federal-prison-in-louisiana/2020/03/29/75a465c0-71d5-11ea-85cb-8670579b863d_story.html
(last checked March 31, 2020).
19Braswell v. United States of America, Complaint filed in the U.S Court of Federal Claims,

available at: https://www.documentcloud.org/documents/6820623-Class-action-COVID-19-
lawsuit-by-US-government.html (last checked March 31, 2020).

                                             5
COVID-19 will infect the inmate population at the MCC, but how bad the outbreak

will be.

       Mr. Rodriguez is being held at the Livingston County jail in Pontiac, Illinois.

While there have not yet been any confirmed cases at the Livingston County jail, it

is likely that it is only a matter of time before COVID-19 makes its way into the

facility. In order to best protect Mr. Rodriguez’s health, the best time to remove

him from the facility is prior to an outbreak occurring.

       d. The COVID-19 Pandemic is a Changed Circumstance that Warrants
          Pretrial Release.

       Courts across the country have found that the COVID-19 pandemic is a basis

for relief under 18 U.S.C. § 3142—both under a “changed circumstance” analysis,

and under §3142(i), which permits temporary release in compelling circumstances.

       In United States v. McClean, for example, the district court released a

defendant in a presumption case solely based on the risks posed to him by COVID-

19. “As counsel for the for the Defendant candidly concedes,” the Court wrote, “the

facts and evidence that the Court previously weighed in concluding that Defendant

posed a danger to the community have not changed – with one exception. That one

exception – COVID-19 – however, not only rebuts the statutory presumption of

dangerousness, see 18 U.S.C. § 3142(e), but tilts the balance in favor of release.” No.

19-cr-380 (D.D.C. Mar. 28, 2020). In United States v. Kennedy, the district court

released a defendant post-plea & pre-sentence – a defendant whose pretrial release

had previously been revoked – after finding that “the COVID-19 pandemic

constitutes an independent compelling reason” for temporary release and is


                                           6
“necessary form Defendant to prepare his pre-sentence defense.” No. 5:18-cr-20315,

Dkt. No. 77 (E.D. Mich. Mar. 27, 2020). The court took the same step in United

States v. Meekins, No.1:18-cr-222-APM, Dkt. No. 75 (D.D.C. Mar. 31, 2020),

releasing, post-plea, a defendant with three pending assault charges he had

incurred on pretrial release due to the extraordinary danger COVID-19 poses to

detainees.

      Other courts – both in hotspots and elsewhere in the country – speak with

this same urgent voice. See also United States v. Davis, No. 1:20-cr-9-ELH, Dkt. No.

21 (D. Md. Mar. 30, 2020) (releasing defendant due to the “urgent priority” of

decarcerating, to protect both the defendant and the community, and to preserve

Sixth Amendment rights in this perilous time); United States v. Jaffee, No. 19-cr-88

(D.D.C. Mar. 26, 2020) (releasing defendant with criminal history in gun & drug

case, citing “palpable” risk of spread in jail and “real” risk of “overburdening the

jail’s healthcare resources”; “the Court is . . . convinced that incarcerating the

defendant while the current COVID-19 crisis continues to expand poses a greater

risk to community safety than posed by Defendant’s release to home confinement”);

United States v. Michaels, 8:16-cr-76-JVS, Minute Order, Dkt. 1061 (C.D. Cal. Mar.

26, 2020) (“Michaels has demonstrated that the Covid-19 virus and its effects in

California constitute ‘another compelling reason’” justifying temporary release

under § 3142(i).); United States v. Harris, No. 19-cr-356 (D.D.C. Mar. 26, 2020)

(“The Court is convinced that incarcerating Defendant while the current COVID-19

crisis continues to expand poses a far greater risk to community safety than the risk



                                            7
posed by Defendant’s release to home confinement on . . . strict conditions.”)

           As a detainee at the Livingston County jail, Mr. Rodriguez could not be in a

worse position to protect himself from the disease, which is 5-35 times more deadly

than the flu. Because of the COVID-19 pandemic, and viewed in conjunction with

the information below, pretrial release is warranted.

     II.      Mr. Rodriguez Should be Released on Home Incarceration with Conditions
              Pursuant to 18 U.S.C. § 3142(c)

     This Court should release Mr. Rodriguez on home incarceration with strict

conditions. In this case release is warranted because Mr. Rodriguez has pre-existing

health conditions that make him particularly susceptible to infection and raise his

risk of serious complications or death, should he contract the virus. 20 In September

2019, he began experiencing extremely high blood pressure and was diagnosed with

kidney disease. Doctors in New York are reporting a surge in COVID-19 patients

who need dialysis as a result of kidney failure. Kidney specialists estimate that 20

to 40% of I.C.U. patients with COVID-19 suffered kidney failure requiring

dialysis. 21 If Mr. Rodriguez were exposed to COVID-19 he is far more likely to

become seriously ill, and the effects on his kidneys could be devastating if he

experienced the “cytokine storm” immune system response, which appears to

happen more frequently in younger patients with COVID-19, 22 and has a very rapid


20
   National Kidney Foundation, Kidney Disease and COVID-19 (April 20, 2020) available at:
https://www.kidney.org/coronavirus/kidney-disease-covid-19
21
   Reed Abelson, et. al., An Overlooked, Possibly Fatal Coronavirus Crisis: A Dire Need for
Kidney Dialysis (April 18, 2020) available at:
https://www.nytimes.com/2020/04/18/health/kidney-dialysis-coronavirus.html
22
   Apoorva Mandavilli, The Coronavirus Patients Betrayed by Their Own Immune Systems


                                              8
onset. 23

       Additionally, the facts under 18 U.S.C. § 3142(g) demonstrate that there are

conditions of release that will reasonably assure both Mr. Rodriguez’s appearance in

court and the safety of the community.

       As the Supreme Court held in United States v. Salerno, 481 U.S. 739 (1987),

“[i]n our society liberty is the norm, and detention prior to trial . . . is the carefully

limited exception.” Id. at 755. This presumption of release is encapsulated in the

BRA, 18 U.S.C. § 3142. The statute states that the Court “shall order” pretrial

release, § 3142(b), except in certain narrow circumstances. Even if the Court

determines under § 3142(c) that an unsecured bond is not sufficient, the Court

“shall order” release subject to “the least restrictive further conditions” that will

“reasonably assure” the defendant’s appearance in court and the safety of the

community. § 3142(c)(1) (emphasis added). Under this statutory scheme, “it is only

a ‘limited group of offenders’ who should be detained pending trial.” United States

v. Shakur, 817 F.2d 189, 195 (2d Cir. 1987) (quoting S. Rep. No. 98-225, at 7 (1984),

as reprinted in 1984 U.S.C.C.A.N. 3182, 3189); see also United States v. Byrd, 969

F.2d 106, 110 (5th Cir. 1992) (“There can be no doubt that this Act clearly favors

nondetention.”).




(April 1, 2020) available at: https://www.nytimes.com/2020/04/01/health/coronavirus-
cytokine-storm-immune-system.html
23
   Geoff Brumfiel, Why Some COVID-19 Patients Crash: The Body’s Immune System Might
Be to Blame (April 7, 2020) available at: https://www.npr.org/sections/health-
shots/2020/04/07/828091467/why-some-covid-19-patients-crash-the-bodys-immune-system-
might-be-to-blame

                                             9
      Mr. Rodriguez is in a stable relationship with Ena Arroyo, his fiancée, who

will act as his third-party custodian. Ms. Arroyo is a registered nurse, and will be

able to care for and assess Mr. Rodriguez’s condition if he were to contract COVID-

19. Home incarceration with electronic monitoring provides safety to the

community because Mr. Rodriguez will not be leaving the house unless a pretrial

services officer deems it necessary for medical treatment or to meet with that

officer. Mr. Rodriguez does not possess a passport and has not traveled outside of

the U.S. in many years. Moreover, he is unwilling to risk his precarious health by

leaving the house.

      The following conditions of release under § 3142(c)(1)(B), and any other

conditions the Court deems necessary, will reasonably assure Mr. Rodriguez

appearance in court and the safety of the community.

         •   Place Mr. Rodriguez in the custody of a third-party custodian, Ena
             Arroyo, “who agrees to report any violation of a release condition to the
             court.” §3142(c)(1)(B)(i).

         •   Follow restrictions on “personal associations, place of abode, or travel.”
             §3142(c)(1)(B)(iv). Mr. Rodriguez will agree to home incarceration with
             electronic or GPS monitoring.

         •   Avoid “all contact with an alleged victim of the crime and with a
             potential witness who may testify concerning the offense.”
             §3142(c)(1)(B)(v). Mr. Rodriguez agrees not to have any contact with
             any potential witness in this case.

         •   Report on a “regular basis” to pretrial services. §3142(c)(1)(B)(vi). Mr.
             Rodriguez agrees to report to pretrial services as often as directed.

         •   Refrain from possessing “a firearm, destructive device, or other
             dangerous weapon.” §3142(c)(1)(B)(viii).

         •   Refrain from “excessive use of alcohol.” §3142(c)(1)(B)(ix).

                                          10
           •   Refrain from “any use of a narcotic drug or other controlled
               substance…without a prescription.” §3142(c)(1)(B)(ix).”

           •   Undergo “medical, psychological, or psychiatric treatment, including a
               treatment for drug and alcohol dependency.” §3142(c)(1)(B)(x). Mr.
               Rodriguez is willing to undergo any mental health or drug treatment
               deemed necessary by pretrial services.

       In addition, statistics demonstrate that nearly everyone on pretrial release in

the federal system appears in court and does not reoffend. In 2019, fully 99% of

released federal defendants nationwide appeared for court, and over 98% did not

commit new offenses while on bond. 24




Moreover, this near-perfect compliance rate is seen equally in federal districts with

very high release rates (~70%) and those with very low release rates (~24%). 25 The

below chart reflects this data:



24 See AO Table H-15, http://jnet.ao.dcn/sites/default/files/pdf/H15_Ending12312019.pdf
(showing a nationwide failure to appear rate of 1.1% and a rearrest rate of 1.8% in 2019).
25 The six federal districts with the lowest release rates (average 24.37%) have an average failure

to appear rate of 1.78%, while the six districts with the highest release rates (average 69.08%)
have an even lower failure to appear rate of 0.42%. See AO Table H-15; Table H-14A,
https://www.uscourts.gov/sites/default/files/data_tables/jb_h14a_0930.2019.pdf. The six
districts with the lowest release rates have an average re-arrest rate of 1.10%, while the six
districts with the highest release rates have an average re-arrest rate of 0.91%. See Table H-15.
(The districts with the lowest release rates are D. Utah, E.D. Oklahoma, W.D. Arkansas, S.D.
Texas, E.D. Tennessee, and S.D. California; the districts with the highest release rates are D.
Guam, D. Northern Mariana Islands, W.D. Washington, D. Connecticut, D. Maine, and D.
Hawaii. See Table H-14A.)

                                                11
                                   Conclusion

            For all of the above reasons, Mr. Rodriguez should be granted release

on bond pursuant to 18 U.S.C. § 3142.

                                                Respectfully submitted,



                                         /s/ Holly N. Blaine
                                         Attorney for Francisco Rodriguez
                                        Holly N. Blaine
                                        BLAINE & VANZANT, LLP
                                        922 Davis St.
                                        Evanston, Illinois 60201
                                        Tel.: (312) 788-7584
                                        E-mail: hnb@blainevanzant.com




                                        12
                           CERTIFICATE OF SERVICE

      The undersigned attorney certifies that a copy of the foregoing document was

filed and served on all counsel of record via the Court’s CM/ECF system.



                                         /s/ Holly N. Blaine




                                        13
